Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
This action is in reply to the claims filed on 20 August 2021.  
Claims 1, 2, 5, 11, 12, 17, 18, 21, and 22 were amended.
Claims 7, and 14 were canceled.
Claims 1-6, 8-13, and 15-22 are currently pending and have been examined.

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2021 has been entered.
 
Response to Remarks
Applicant a. Accordingly, the rejection of claims 5, 21, and 22 under 35 USC 112(a) have been withdrawn. 
Applicant’s arguments, see Remarks, page, filed August 20, with respect to the rejections of claims under 35 USC 103  have been fully considered but are moot because the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6,  8,  11, 13, 17,19 are rejected under 35 U.S.C. 103 as being obvious over US Patent 9,916,563( Labanca) and Alvira Swalin, How to Make Your Machine Learning Model Robust to Outliers, 2018 (Swalin). 
Claim 1 –Labanca teaches:
Fig. 1; col. 6 line 66 – Col 7 lines 1- 30)configured to: 
Receive a plurality of features that include a cost feature (Labanca 
Col 5 line 8 – 16 receiving feature data related to items including quantity, price attributes, shipping information, location, taxes, discounts; Col 3 lines 1-4 receiving feature data associated with additional information about items including ownership, location, sale-related events, etc; Col 2 lines 51 -55 Col 8 lines 38 – 60 entity may input data configured to receive information about the item, input associated with a modification (quantity change, price change, discount applied) agent responsible for modification, time associated with modification, application associated with modification);Col 12 lines 56 -67;  Col 13 lines 1 – 3 )

Generate a feature score for each of the plurality of features Labanca Col 15 lines 24-55 the machine learning mechanism may learn that changes to prices associated with items that exceed a threshold, changes to discounts available for items that exceed a threshold, changes to taxes associated with items that exceed a threshold, etc.; Col 15 lines 60 -67 characteristics (features) may be associated with different weights (scores). If a first characteristic tends to be more indicative of warranting a rollback request than a second characteristic, the first characteristic may be weighted more heavily than the second characteristic) 

Receive a request to update a value (Labanca Col 3 lines 21-25 various agents may input new data into the catalog, modify a price of an item in the catalog, indicate a discount available for an item in the catalog.)

Determine a machine learning model to apply to the value based on the received request,(Labanca Col 21 lines 36 – 38 determination model applies applicable data model to modification data associated with modification)  wherein the machine learning model is trained based on the generated feature scores (Labanca Col 21 lines 7 – 35 machine learning model learns characteristic shared by subset of modifications that resulted in rollback requests. Examiner interprets these characteristics to mean/ correspond to features associated with updates to values which were anomalous; (Labanca Col 16 lines 14- 29 resulting data model may be specific to the entity… the resulting data model may be specific to the cohort of entities) 
Generate an anomaly score based on application of the machine learning model to the value; (Labanca Col 21 lines 43 -49 – data model may output a probability or other value (which examiner interprets to correspond to a score) indicative of whether the modification is likely to warrant a rollback (examiner interprets to mean indicative of an anomaly). 

Determine whether the request is an anomaly based on the anomaly score, (Labanca Col 21 lines 43 -49  A probability closer to one may indicate that the modification is likely to warrant a rollback and a probability closer to zero may indicate that a modification is not likely to warrant a rollback. )

Allow the update to the value if the request is determined not to be an anomaly; (Labanca Fig. 5 shows that rollback occurs (update denied) only when it is determined that modification is likely to warrant a rollback (corresponds to update to value is determined to be anomalous) 

Deny the update to the value if the request is determined to be an anomaly; (Labanca Col. 11 lines 63 – 67 – Col 12 lines 1 – 9 teaches rollback module rolling back the catalog to prevent updates to values automatically in response to modifications made or upon request after manual review)

Store anomaly data identifying the anomaly to a database; and (Labanca Col 13 lines 14 – 31  modification log may be associated with a database storing one or more modification logs. Data may indicate whether the modification entry was associated with a rollback request) 
Retrain the machine learning model based on the stored anomaly data. (Labanca  Col 3 lines 58- 61 a machine learning mechanism may be trained on previous rollback requests  of an entity and/or a plurality of entities to determine characteristics of modifications that are likely to warrant rollbacks; Col 11 lines 30 -33 Furthermore, the data model may be trained based on modification logs associated with one or more entities and data associated with rollback requests of the one or more entities.)


Labanca does not teach; however, Swalin teaches transforming data based on a log transformation. (See, Swalin page 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generated feature score of Labanca to be generated based on a log transformation as taught by Swalin as utilizing the 

Claim 4- The combination of  Labanca and Swalin teaches the limitations of claim 1. Labanca further teaches:
The system of claim 1, wherein the  plurality of features comprise at least one of a price feature, (Labanca Col. 15 lines 38-41 machine learning mechanism may learn that changes to prices associated with items that exceed a threshold, changes to discounts available for items that exceed a threshold, changes to taxes associated with items that exceed a threshold etc. generally result in rollback requests;) a binary feature, a categorical feature (Labanca Col 15 Lines 48-52 Characteristic may correspond to a particular agent, sales associate. Machine learning mechanism may learn that modifications associated with a particular agent generally result in rollback requests. Col 15 lines 26-28 Machine learning mechanism may learn that modifications made between 2:00am and 4:00am tend to be laden with errors…)and a hierarchical feature. 
Claim 6 –-The combination of Labanca and Swalin teaches the limitations of claim 1. Labanca further teaches wherein the machine learning model is an unsupervised machine learning model.( Labanca Col 11, lines 20-26 The data model may be trained using…unsupervised learning algorithms…)

Claim 8 –-The combination of Labanca and Swalin teaches the limitations of claim 1. Labanca also teaches: wherein the value is at least one of a price and a cost of an item. (Labanca Col 18 lines 15 – 19 modification may correspond to change in quantity, price, discount, etc.))

Claim 11- Claim 11 is directed to a  method. Claim 11 recites limitations that are parallel in nature as those addressed above for claim 1, which is directed towards a system. Claim 11 is  therefore rejected for the same reasons as set forth above for claim 1.  
Claim 13- Claim 13 is directed to a method. Claim 13 recites limitations that are parallel in nature as those addressed above for claim 4, which is directed towards a system. Claim 13 is  therefore rejected for the same reasons as set forth above for claim 4. 
Claim 17 – Claim 17 is directed to a non-transitory computer readable medium. Claim 17 recites limitations that are parallel in nature as those addressed above for claim 1, which is directed towards a system. Claim 17 is therefore rejected for the same reasons as set forth for claim 1.  See relevant rejection of claim 1 and Labanca, Fig. 2. Col 8 lines 1 – 35  teaching computer readable media and teaching the processor. 
Claim 19 – Claim 19 is directed to a non-transitory computer readable medium. Claim 19 recites limitations that are parallel in nature as those addressed above for claim 4, which is directed towards a system. Claim 19 is therefore rejected for the same reasons as set forth above for claim 4. 
Claims 2, 9, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being obvious over US Patent 9,916,563( Labanca) and Alvira Swalin, How to Make Your Machine Learning Model Robust to Outliers, 2018 (Swalin, further in view of U.S. Patent Application Publication 2017/0366568 (Narasimhan). 

Claim 2. The combination of Labanca  and Swalin discloses all of the elements of claim 1. Narasimhan explicitly teaches:  determining whether the request is an anomaly based on the anomaly score comprises:
Determining whether the anomaly score is beyond a predetermined amount. (Para 33 – …numerical anomaly detector compares the numerical deviation score to a threshold numerical deviation score. If the numerical deviation score transgresses the threshold numerical deviation score, the numerical anomaly detector determines that an anomaly exists with respect to the modified numerical value.) 
 One of ordinary skill in the art before the effective date of filing would have recognized that applying the known technique of determining whether an anomaly score is beyond a predetermined amount of Narasimhan to the system of Labanca as modified by Swalin, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such techniques of determining whether a request is an anomaly based on the anomaly score comprising determining whether the score is beyond a predetermined amount, generating a block update signal, and transmitting a block update signal to a pricing system into similar systems.  Narasimhan para 19 discloses that in one embodiment, the content publication platform is a network-based marketplace that publishes publications comprising item listings or products available on the network-based marketplace. Labanca Col 2 lines 9- 25 discloses how the system of Labanca may improve managing existing databases and catalogs of items for sale.
Claim 9- -The combination of Labanca and Swalin teaches the limitations of claim 1. Narasimhan teaches wherein denying the update to the value if the request is determined to be the anomaly comprises:
Generating a block update signal identifying that the update to the value is not to be allowed; (para 45 in response to the anomaly detection system preventing publication of the updated web document the publication system generates a message to inform the user that the modifications to the web document will not be allowed and the updated web document will not be published due to the anomaly being detected.)
Transmitting the block update signal to a pricing system. (para 45 – the publication system transmits the message to the client device of the user. Para 20 – one or more users may be a person, a machine or other means of interacting with client device) The examiner interprets a machine or other means of interacting with client device to mean a pricing system. (See also Fig. 3 elements 320 and 322) 
See relevant rational to combine provided with respect to claim 2. 
Claim 12- Claim 12 is directed towards a method. Claim 12 recites limitations that are parallel in nature to those recited in claim 2, which is directed towards a system. Therefore, claim 12 is rejected for the same reasons set forth above for claim 2. 
Claim 15 – Claim 15 is directed towards a method. Claim 15 recites limitations that are parallel in nature to those recited in claim 9, which is directed to a system. Therefore, claim 15 is rejected for the same reasons set forth above for claim 9. 
Claim 18 –Claim 18 is directed to a non-transitory computer readable medium. Claim 18 recites limitations that are parallel in nature to those recited in claim 2, which is directed to a system. Therefore, claim 18 is rejected for the same reasons set forth above for claim 2.  See also, Labanca, Fig. 2. Col 8 lines 1 – 35  teaching computer readable media and teaching the processor. Narasimhan para 96 discussing showing computer readable media and para 93 disclosing the processor.

Claims  10, 16, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over   Labanca, Swalin, Narasimhan in view of US Patent No 7,574,382 (Hubert).
 Claim 10 –-The combination of Labanca and Swalin, teaches the limitations of claim 1. Narasimhan teaches wherein the computing device is configured to determine the request is the anomaly (See Narasimhan Fig. 3, para 42). See relevant rationale to combine Labanca and Narasimhan provided with respect to claim 2. 
The combination does not teach, but Hubert teaches:
 the computing device is configured to determine an impact score for the anomaly; (Col 7 line 38- 52 A scoring algorithm is used to generate a respective score for each of the N selected catalog item). 
Based on at least one of an estimated profit loss and a forgone revenue; and (Col 7 lines 23 - 33 anomaly may be deemed to exist if and only if … actual quantity x recent price > $1000 ….) 
Determine a prioritization of the anomaly based on the determined impact score. (Col 7 line 38- 52 Scores in the range of 0 to 500 may be treated as normal, scores in the range of over 500 to 1000 may be treated as revealing a medium risk anomaly, and scores above 1000 may be treated as revealing a high risk anomaly.) 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teaching of a system to detect and prevent anomalous value updates of Narasimhan with determining an impact score, basing an anomaly on one of an estimated profit loss and a forgone revenue, and determining a prioritization of the anomaly based on the determined impact score of Hubert as determining an impact score improves the system by allowing the system “to evaluate the extent to which the associated user activity is anomalous” Hubert Col 7 lines 45-47; basing an anomaly on one of an estimated profit loss and a forgone revenue improves the system by allowing it to “filter out those 
Claim 16 –Claim 16 is directed to a method. Claim 16 recites limitations parallel in nature to those recited in claim 10, which is directed to a system. Therefore, claim 16 is rejected for the same reasons set forth for claim 10. 
Claim 20 – Claim 20 is directed to a non-transitory computer readable medium. Claim 20 recites limitations parallel in nature to those recited in claim 10, which is directed to a system. Therefore, claim 20 is rejected for the same reasons set forth for claim 10. See, Labanca Fig. 2. Col 8 lines 1 – 35   disclosing computer readable media and processor. 
Allowable Subject Matter
Claim 3, 5, 21, and 22 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 3, US Pub 2015/0161394 to Ferragut discloses generating an anomaly score derived from an area associated with a probability density function. Narasimhan discloses generating a numerical deviation score based on a difference between an updated numerical value and an average of numerical values. While these references disclose similar methods of generating an anomaly score, they do not disclose the specific equation recited in claim 3. 
As to claims 5, 21, and 22 Chrzan discusses relating product feature attributes to product price and determination of erroneous listings; however does not teach the specific limitations of 
Conclusion

Hernandez et al. (US 2008/0103855 A1) discloses a system and method for identifying data exceptions by monitoring product sales volume and product costs.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389.  The examiner can normally be reached on Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/L.L.Y./            Examiner, Art Unit 3628                                                                                                                                                                                            
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628